 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDMission Valley Mills, a subsidiary of West Point Pep-perell and Southwest Regional Joint Board, Amal-gamated Clothing Workers of America,AFL-CIO.Cases 23-CA-5717, 23-CA-5737, 23-CA-5767,23-CA-5813, and 23-RC-4277June 30, 1976DECISION AND ORDERBY MEMBERSFANNING, PENELLO, AND WALTHEROn April 14, 1976, Administrative Law JudgeThomas A. Ricci issued the attached Decision in thisproceeding. Thereafter, the Respondent, the Charg-ing Party, and the General Counsel filed exceptionsand supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except as modifiedherein.Contrary to the Administrative Law Judge, wefind that the discharge of Leandro Aguirre and thefailure to recall JessieMcKee were discriminatorilymotivated in violation of Section 8(a)(3) of the Act.Aguirre allegedly was discharged on September 4,1975, for having received four written disciplinarywarnings within a 12-month period, which, under theRespondent's disciplinary system, is cause for dis-charge.Although the Administrative Law Judgefound that the Respondent was aware of Aguirre'sunion activities and that in other instances it hadmanipulated its warning system as part of a broadpattern of unlawful discrimination, he found the evi-dence insufficient to establish that any of the warn-ings to Aguirre had been discriminatorily motivated.We need not decide whether or not that last conclu-sion is correct, because the record establishes thatAguirre had not received the necessary four warningswithin a 12-month period.The Administrative Law Judge found that Aguirrereceived warnings on June 16 and 28, August 27 (ac-tuallyAugust 29), and the last on September 4.Aguirre also received a warning September 21, 1974,within the 12-month period before his discharge,which the Administrative Law Judge does not men-tion.However, neither the June 28 nor the August 29warning can be relied upon to support the discharge;the June 28 warning, which the Respondent itself didnot rely upon, because it had been issued more than12 months earlier in 1974, and not in 1975, and theAugust 29 warning because it was not a "warning"within the meaning of the Respondent's disciplinarysystem.Richard Kawazoe, head of the carding departmentin which Aguirre worked, testified that the August 29warning, for safety violations, was not a "warning"within the meaning of the disciplinary system. It wasintended only to make Aguirre more conscious ofsafety and to place him on notice that if he continuedunsafe practices he would be subject to a disciplinarywarning in the future which would count under thesystem.Kawazoe's testimony is confirmed by thedocument itself, which provides that if Aguirre "vio-lates the safety rules again he will be subject to awritten warning and disciplinary action will be tak-en."Including the September 21, 1974, warning, Aguir-re had only three warnings when he was discharged;those dated September 21, 1974, June 16, 1975, andSeptember 4, 1975. Kawazoe himself prepared theSeptember 4, 1975, warning, noting it was Aguirre'sfourth, and suspended him pending discharge. Thus,Aguirre's discharge was not a mistake made bysomeone who misinterpreted the August 29 warning,which had been issued by Kawazoe less than a weekearlier.Accordingly, as Aguirre's discharge is notsupportable on the basis of the Respondent's discipli-nary system, even as a mistake, we find, in light ofthe Respondent's knowledge of Aguirre's union ac-tivities and its hostility to the Union, that his dis-charge was discriminatorily motivated in violation ofSection 8(a)(3) of the Act.We also find that the Respondent refused to recallJessieMcKee from an economic layoff for discrimi-natory reasons. The basic issue, as the Administra-tiveLaw Judge noted, is whether she was offered,anddeclined,reinstatementtooneoftheRespondent's plants in New Braunfels in May.Although frequently discredited elsewhere, in thisinstance the Administrative Law Judge credited thetestimony of Derek Davis, Respondent's personneldirector.Davis testified that Jessie McKee was oneof 75 or 80 employees to whom he had offered rein-statement in May and June, and, although he kept norecords, one of about 30 of the 250 laid-off employ-ees who declined reinstatement. According to Davis,she was willing to accept reinstatement only at thesame plant where her husband worked.JessieMcKee testified that she was never offeredreinstatement in New Braunfels, the town in whichshe was working when laid off, but had been calledby a secretary during the first week in June and of-fered a job in Mexia, about 135 miles away, which225 NLRB No. 59 MISSION VALLEY MILLS443she declined. In October, she learned that DianaMartinez, who was immediately below her on the se-nority list, had been recalled. McKee tried to callDavis on numerous occasions,but her calls were re-fused.The Board does not normally disturb an Adminis-trative Law Judge's credibility resolutions to the ex-tent they are based on demeanor because the Boardhas not had an opportunity to observe the witnesses.'However, the Administrative Law Judge did not relyon demeanor in crediting Davis rather than JessieMcKee, but on what he mistakenly believed to be theGeneral Counsel's theory of the case and the facts.The Administrative Law Judge correctly statedthat the issue with respect to Jessie McKee was notwhether she had been discriminated against becauseof her own union activities, but rather whether shehad been discriminated against because of herhusband's union activities. Her husband, Joe McKee,was found to have been discriminatorily dischargedin July. Following that line of reasoning, the Admin-istrativeLaw Judge concluded that he was beingasked to find that the Mexia offer was discriminato-rilymotivated.Since JessieMcKee testified that theoffer was made during the first week in June, and, asher husband had not become active in the Unionuntil some time after June 13, he concluded that atthe time of the alleged Mexia offer there was no rea-son for the Respondent to discriminate against herand discredited that testimony.However, there was no contention that the Mexiaoffer was discriminatorily motivated. Following testi-mony concerning her attempts to secure reinstate-ment in New Braunfels,JessieMcKee was askedwhether anyone from the Company had, at any time,contacted her about going back to work. She repliedthat the only job she had been offered was in Mexia,which she declined because of the distance. Appar-ently, the Administrative Law Judge believed that of-fering a wife and mother a job 135 miles away wasabsurd and, on that basis, concluded that the Gener-alCounsel was contending that the offer was basedon union animus. In fact,there was no such conten-tion, nor was the testimony absurd. Davis himselftestified that his secretary had called employees tofind out if they were willing to move to Mexia.The Administrative Law Judge also found thatJessieMcKee must have known that employees withless seniority were being recalled before October.From that, he reasoned that she had not attempted tocontact Davis earlier about reinstatement becauseshe knew she was not entitled to recall. But Jessie1Standard Dry Wall Products,Inc,91 NLRB544 (1950),enfd 188 F.2d362 (C.A 3, 1951)McKee testified that the first employee withless se-niority to be recalled was Diana Martinez, who wasreinstated in October, prompting her attempts tospeak to Davis. There was no contrary testimony onthat point and Davis conceded that he hadrefused asmany as 15 calls from her.There is nothing in Jessie McKee's testimony toprovide a basis for discrediting her; indeed, she waspartially corroborated by Davis. Conversely, DerekDavis was frequently discredited by the Administra-tive Law Judge. Davis' testimony that Jessie McKeehad refused reinstatement was based only on his me-mory of an alleged phone call occurring long beforethere was any reason for it to have been significant,unsupported by any records. The reinstatement ofMartinez,JessieMcKee's immediate junior,in Octo-ber suggests that Jessie McKee had not declined re-instatement in May. If she had, Martinez would havebeen offered the job McKee had refused. Had shetoo declined,as JessieMcKee was alleged to havedone, then the disparate treatment with respect toreinstatementwould nonetheless remain unex-plained.We credit Jessie McKee.The Administrative Law Judge concluded that Da-vis' refusal to accept phone calls from "the wife of aunion ringleader who was bringing suit against theCompany" is understandable. But those phone callswere made by Jessie McKee in an attempt to securereinstatement.No matter how understandable, therefusal to reinstate JessieMcKee because of herhusband's union activities is nonetheless a violationof Section8(a)(3) of the Act.Having found, contrary to the Administrative LawJudge, that Leandro Aguirre and Jessie McKee werediscriminated against in violation of Section 8(a)(3)of the Act, we shall amend his recommended Orderand notice accordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedherein and hereby orders that the Respondent, Mis-sion Valley Mills, a subsidiary of West Point Peppe-rell,New Braunfels, Texas, its officers,agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, as modified below:1.Insert the names "Leandro Aguirre, Jessie Mc-Kee," in paragraph 2(a) immediately following theword "Offer."2.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held Octo- 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 23,1975, in Case23-RC-4277be, and it herebyis, set aside,and that Case23-RC-4277 be, and ithereby is, remanded to the Regional Director for Re-gion 23 for appropriate action pursuant to the Ad-ministrative Law Judge'srecommendations, whichwe hereby adopt.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promulgate, maintain, or en-force a discriminatory no-solicitation rule forthe purpose of obstructing the organizational ac-tivities of our employees.WE WILL NOT coercively interrogate our em-ployees concerning their union sympathies andactivities.WE WILL NOT promise improvements in eco-nomic benefits for the purpose of inducing ouremployees to abandon their union activities.WE WILL NOT threaten to impose harsher ormore onerous conditions of employment, or tomove the plant or to close it, to impede unionactivities by our employees.WE WILL NOT threaten to lay off or to dis-charge employees because of their union activi-ties.WE WILL NOT invite employees to deal individ-ually and personally with management in orderto induce them to abandon their union or con-certed activities.WE WILL NOT discharge or otherwise discrimi-nate against any of our employees to discouragethem from engaging in union activities.WE WILL offer Leandro Aguirre, Jessie Mc-Kee, Mary Casarez, Ben Gomez, Joe McKee,and Gaston Brady immediate and full reinstate-ment to their former positions or, if such posi-tions no longer exist, to substantially equivalentpositions.WE WILL pay the above-named employees forany loss of earnings they may have lost as a re-sult of our discrimination against them, plus 6-percent interest.WE WILL expunge from the personnel recordsof the following employees all reference or repri-mands relating to violations of our illegal no-solicitation rule. The employees are as follows:Mary Casarez, Joe Sanchez, Refugio Franko,Ernesto Rodriguez, Rachel Mendez, and BenGomez.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their rights to self-organization, tojoin or assist Southwest Regional Joint Board,Amalgamated Clothing Workers of America,AFL-CIO, or anyother labor organization, andto engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection,or to refrain from any and allsuch activities.MISSIONVALLEYMILLS,A SUBSIDIARY OFWEST POINTPEPPERELLDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingin this consolidated proceeding was held at San Antonio,Texas, on January 26, 27, 28, and 29, 1976. The complaintin Cases 23-CA-5717, 23-CA-5737 and 23-CA-5767 is-sued on November 10, 1975,againstMissionValley Mills,a subsidiary of West Point Pepperell, here called the Re-spondent or the Employer, on charges filed on August 21and September 2 and 24, 1975, by SouthwestRegionalJoint Board, Amalgamated Clothing Workers of America,AFL-CIO, herein called the Union. The complaint in Case23-CA-5813 issued on December 12, 1975,against thesameResponde.,:, based on a charge filed on October 23,1975, by the same Union. In Case 23-RC-4277,a Board-conducted election was held on October 23, 1975; theUnion filed objections to conduct allegedlyaffecting theresults of the election. The Regional Director directed ahearing on the objections. All cases were consolidated forsingle hearing.The issues to be decided are whether theRespondent violated Section8(a)(1) and(3) of the Act, andwhether itengaged inconduct which improperlyinterferedwith the election.Briefswere filed by the General Counsel,the Respondent, and the Union.Upon the entire record and from myobservation of thewitnesses, I make the following:FINDINGS OF FACT1.THE BUSINESSOF THERESPONDENTThe Respondent is a corporation organized under thelaws of the State of Texas and has its principal office andplace of business in New Braunfels, Texas, where it is en-gaged in the manufacture and sale of textile products. Dur-ing the past 12 months, a representative period, it sold anddelivered goods valued in excess of $50,000 to customerslocated outside the State of Texas, and said goods wereshipped directly from Respondent's Texas facility to pointsoutside the State. I find that the Respondent is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act. MISSION VALLEY MILLS445II.THE LABOR ORGANIZATION INVOLVEDmental operation of the management agent who dismissedI find that Southwest Regional Joint Board,Amalgamat-ed Clothing Workers of America,AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. A Picture of the CaseThe Union started an organizational drive among theapproximately 1,400 rank-and-file employees in theRespondent's two mills located in New Braunfels aboutApril or May 1975. It filed an election petition in Case 23-RC-4277 on August 21, 1975, and, pursuant to a consentelection agreement, the Board conducted an election onOctober 23. The Union lost by a vote of more than 3 to 1and then filed objections to conduct by the Respondent forhaving improperly interfered with the voting. While thiswas going on a number of unfair labor practice chargeswere filed saying the Respondent had retaliated against theemployees in a number of ways-straight discharges, sus-pensions, intimidating reprimands, and coercive statementsof all kinds. Two complaints were issued and some amend-ments were made to them at the start of the hearing. As tothe Union's objections the Regional Director, after an in-vestigation, directed a hearing. Because many of the objec-tions parallel allegations of misconduct set out in the com-plaints,he joined the representation and unfair laborpractice cases for single hearing. In its answer the Respon-dent denies the commission of any unfair labor practices.B. Counsehngs,Warnings, Reprimands, and WriteupsThere is an unusual facet to this case that requires pre-liminary comment in explanation of both the events andthisDecision. In one sense the story compares with muchprecedent. The Respondent unlawfully questioned its em-ployees before the election, threatened them with economicreprisal, and sometimes promised them better conditions ofemployment, all for the purpose of influencing them tovote against the Union, and in a number of other detailedways coerced them in the matter. This sort of conduct, inwhich a great many supervisors at all levels participated,was violative of Section 8(a)(1) of the Act. The Respondentalso discharged a number of employees-I think in all in-stances known unioneers-both before and after the elec-tion.These are "discriminations" in employment and arecalled illegal under Section 8(a)(3). As in all dischargecases the complaint simply charges that the Respondentdismissed these people because of their union activities, forthe purpose of restraint or retaliation. But unlike the moreusual situation, the Respondent does not always assert, inaffirmative defense, that this man or that was dischargedbecause of his particular act of incompetence, misconduct,or other specific failing meriting dismissal. Rather, it shiftsthe burden of justification for dismissal to what it assertswas an established system of warnings, reprimands, and,with numerical count, eventual predictable discipline anddischarge. According to the Respondent-at least part ofthe time its witnesses talked-it was the system and not thea man which was really to blame if a man lost his job.An example will illustrate the point. Ben Gomez wasgiven four written warnings, or writeups, for various fail-ings on the job: The first on May 20 for leaving work early,the second on May 28 for inefficiency, the third for unionsolicitation, and the last for not wearing his protective ear-plugs on the job. The Respondent says Gomez was notdischarged because he did not wear the earplugs but be-cause he had been reprimanded four times, and a companyrule requires he be dismissed for that latter reason. TheGeneral Counsel's response to this is set out below; but forthe moment it is important to set this basic contention ofthe Respondent in proper perspective, because it is urgedwith respect to a number of the discharges involved in thecase.There is an employee handbook which first lists precisely11offenses which can bring written warnings, and thensays if a man gets 3 such warnings within 12 months heshall be discharged. The fatal number must have beenraised to four, for all the witnesses, including all the super-visors, saidit isfour.A fourth minor offense-failure towear hearing protection-calls for discharge on the fourthoffense, still according to the handbook. The handbookalso lists, again very precisely, 13 other offenses, which aredesignated "intolerable" offenses and can bring immediatedischarge the first time committed. There is a conflict be-tween these clearly written rules and the very confusingand ambiguous references to them by most of thewitness-es, both employees and management agents. They spoke ofcountlesswarnings, reprimands, counselings-some re-corded and filed and some not, some written and some not,and some considered numerical warnings under the code atone time but later struck from a file because not deemed ofsufficient importance. Indeed, after a general reading ofthe testimony about warnings and verbal counseling inter-views of over 30 witnesses, it is really not possible to findthere existed any predictable and fixed rule an employeecould rely on.Again and again the supervisors recalled how this em-ployee or that had been talked to about one failure or an-other but not given any reprimand. They called these"counselings" outside the "four and out" rule. From this itseems clear the supervisors suited their fancies instead ofpursuing any established practice. Two of the critical dis-charges at issue are defended on the ground that the menwere caught sleeping on the job. There was no attempt tojustify the summary dismissal of these two on the groundsof the "four warnings and out" rule set out in the hand-book. But the book unequivocally says "sleeping on thejob" is only one of the minor infractions, and a man isentitled to three warnings before a fourth offense can en-danger his job. The top agents who decided to send thesemen home just called the offense "intolerable," as thoughthe handbook did not exist. At other points in their testi-mony they justified dismissals or disciplinary layoffs strict-ly by objective reliance upon the same handbook!This business of the Respondent "manipulating" the rep-rimand system, as the General Counsel correctly says in hisbrief, sometimes to achieve an improper objective, eitherby firing people or intimidating them via the ostensible 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD"handbook system" route, is a significant aspect of thewhole case. This blurring of the handbook rule was furtherachieved by repeated statements of the supervisors thatsome warnings were not really warnings or reprimands, butonly counselings or verbal advice. They again and againused these words so interchangeably that it is not possibleto summarize their testimony clearly. They even said thatsome reprimands, the written ones, were actually placed inemployee files, but later, after reconsideration by manage-ment,were deemed not to have been reprimands pursuantto the rules, albeit the employees were not always told ofthis with the same formal technique with which they nor-mally were asked to sign reprimands. If the record is to beappraised in its totality, the truth of the matter is the rulewas the rule when management thought it should be therule, but not otherwise.Fairness requires, however, that another aspect of thetotal record, also made inevitable by the practice of warn-ings or reprimands, must also be kept in mind. The rulemay have been applied with an uneven hand, but it is truetherewere rules of conduct, the employees knew aboutthem, and reprimands and suspensions were given, as wellas discharges, based on repeated violations. There is not,and there hardly could be, any contention that none of thereprimands given was deserved. There is no need to restatehere the old principle that union activity by an employeecannot serve to insulate him from proper discipline or sethim apart from all others in the line of work duty. Theessential theory of this complaint is that in a number ofinstances-enumerated in the pleadings-the Respondentissued the reprimands not because of any misbehavior orinadequate work performance, but to curb the prounionactivity of the particular employee. In consequence, therecord is replete with unending details of one warning orreprimand incident after another, not only those involvingunion activities-such as soliciting signatures to unioncards-but also many touching upon work competence.And because this matter of criticism of employees per-meates the case, the nature of man in his environment, orof the worker vis-a-vis his boss situation, is starkly revealedon every page of the transcript. It is a rare worker whoafter the event will not insist he didnotmerit censure, hisworkwassatisfactory, hedidarrive on time, etc. It is to beexpected he will give such a recital of the incident as toplace himself in a more favorable light. No less suspect isthe story of the overseer, the supervisor, or the manager; hewill tend to justify his past conduct in issuing the repn-mands and he will normally tend to put the employee in apoorer light in order to draw a more aggravated picture oftheman's past performance. From this it follows that allthe testimony in this case about counselings, warnings, andreprimands-whatever they be called-and the details ofthe events tied to each one, must be taken with a grain ofsalt. I do not believe the story of any one man about anysingle incident-when contradicted by his opposing count-erpart-can be taken at face value.And because this, like any other Board case, is con-cerned with union activities, the relationship between theRespondent's "rule" or "past practice" with respect to "so-licitation," and those reprimands issued in consequence ofment now. A number of reprimands were given for suchsolicitation, real or fancied, and as to these too in someinstances there was disagreement at the hearing betweenemployee and supervisor as to whether the worker did ordid not commit the alleged offense charged at the time. Butunlike all those incidents bearing no relationship to unionactivity, those which touch upon the asserted "no solicita-tion rule" fall in a special category. The fact is the Compa-ny permitted all kinds of solicitation throughout the millsdunng working hours; clearly the nature of the work inmany situations permitted the employees, without preju-dicing their output, to talk about anything-footballchances in a football pool, thesellingof Avon Products orTupperware, and even the food to be consumed in theplant. There is even proof that employees were permitted,during working hours inside the plant, to carry on an an-tiunion campaign. With this, it follows there was no defen-sible rule against talking at work or against soliciting otheremployees about anything while people were supposed tobe operating the machines or doing whatever they werepaid to do. But such disparate treatment of union-mindedemployees-such discriminatory application of what is as-serted to be an impartial stricture upon everybody solely inthe interest of production efficiency-is the clearest proofof an overall program to deny employees the right to self-organization guaranteed them by law. In these circum-stances, issuance of reprimands for union solicitation-even assuming in some cases the employees did solicit dur-ing working hours-was in itself an unfair labor practice. Itherefore deem it unimportant to decide precisely when thesolicitation occurred, or whose versions of the particularincident-the employees' or the supervisors'-is the morereliable. I will find that in every instance when an employ-ee was issued a warning for union solicitation, the Respon-dent committed an unfair labor practice.C. Discriminatory Rule Prohibiting Union Solicitation.Violations of Section 8(a)(1)Although what is generally permitted and what takesplace in the area of solicitation inside this plant by nomeans conforms with the so-called rule as printed in thehandbook, even as there stated, the rule on its face is toostringent to satisfy Board law as to the rights of employeesto carry on self-organizational activities. They have aright-absent unusual conditions neither proven norclaimed in this case-on their own time and in nonworkareas, such as relaxation rooms and cafeterias, to discusstheir union affairs. Lester, vice president of production,defined the rule as: "Solicitations can't be made on thepremises without specific permission of management." Hemade no exception of any nonwork areas anywhere. TheLabor Relations Director, Thompson, testified: "it [unionsolicitation] is generally prohibited without permission ofthe supervisor or mill manager...." Iconceded or onlyalleged union solicitation,merit com-1 Pepsi-Cola Boating Co of LosAngeles.211NLRB 870 (1974) MISSION VALLEY MILLS447But it is not necessary here to make such a broad findingbecause clearly whatever measures were taken to curb so-licitation were aimed almost exclusively towards the unionactivitieswhile other kinds of solicitation were ignored.The testimony of one employee after another proving thisstands practically uncontradicted. Thus: (1) Casarez saidshe saw employees, only a month before the October elec-tion, solicit punch board chances and collect money for thecommunity fund. She even testified Tunnel, a high supervi-sor, sold rodeo tickets on the job right in the departmentand asked rank-and-file employees to help him sell them.(2) Ernesto Rodriguez recalled employees selling, while atwork, chances in a football pool, and raising collections tobuy flowers for a sick manager. (3) Sanchez said orders forfood were taken right at the machines, money collected,and the lunches then delivered, while people worked, forconsumption later at lunch. (4) Machuca took orders fortamales and delivered them.He said,and no one contra-dicted him, Supervisor Cantu was one of the customers. (5)A number of employees, Mendez among them, testifiedjewelry,Avon Products, Tupperware, raffle tickets, etc.,were sold without restriction while supervisors looked onand participated.More significant,of course,is proof of antiunion solici-tation in which supervisors participated. Casarez said Dun-can, her supervisor, distributed literature at work tellingthe story of the Farah Company and its labor problems.Tunnel supervises 130 persons on three shifts, and severallower supervisors, including Duncan. Casarez said Tunnelhimself handed her one of the antiunion leaflets and said"to think before I did anything else, and to try to keep myjob and his." Testifying after Casarez, Tunnel did not denythis. "Did you ever hand out literature to employees? A.Yes sir." "When you handed out literature to the employ-ees, was this during working time? A. Yes." Both E. Rodri-guezand V.Rodriguez also testified,and neither was con-tradicted, that supervisors gave each of them antiunionliterature at work. E. Rodriguez brought one to the hear-ing, the one Tunnel had given him. It is a printed flyer-maybe 12 by 24 inches-printed on both sides and detail-ing the disadvantages of unionism. Also uncontradicted,Franko recalled, is the fact that Supervisor Costilla distrib-uted "NO" buttons in the plant a week before the election.It is not necessary to add more from the record here.Lester, the vice president, speaking in defense, said he onlyarrived at this plant in 1973 and tried to improve matters,but that rule observance could not be achieved "overnight." "We have not completed that program, we haverestricted some activities...." His testimony is tanta-mount to admission that many forms of solicitation are stillpermitted, and that it was prounion solicitation the Com-pany was curbing in 1975. Supervisor Tunnel, while deny-ing none of the foregoing testimony, explained less waspermitted than before. "There used to be a whole lot morethan there is now."I find, as alleged in the complaint, that the Respondentdiscriminatonly applied a no-solicitation and no-distnbu-tion policy by permitting antiunion employees to solicitand distribute their propaganda, while denying equal treat-ment to prounion employees, and thereby violated Section8(a)(1) ofthe Act.Alberts, Inc.,213 NLRB 686 (1974).D. Coercive Application of the Illegal No-SolicitationRule-Violations of Section 8(a)(1) and (3)1.Casarez worked the second shift which ended at mid-night; she said she talked to another employee, and ob-tained a signed card less than 10 minutes before quittingtime as the employees were cleaning up to go home. Tun-nel gave her a written reprimand for it.Thiswas a monthafter Tunnel had given her the antiunion literature with theadmonition she should "think" and "try to keep her job."Given the disparate rule, I find issuance of this formal writ-ten reprimand was a violation of Section 8(a)(1) of the Act.Also, with the supervisors repeatedly reminding the em-ployees, when such warnings were issued, that the fourthwarning meant discharge,I find the issuance of the warn-ing was also a violation of Section 8(a)(3).2.Tunnelalso gave a warning"for solicitation"to JoseSanchez 3 weeks before the election. According to San-chez, Tunnel said it was for "soliciting for the union, partsof the union."Tunnel's version is he called the man intohis office to discuss a problem of gears on the employee'smachine,and, when that matter was taken care of, said "hewas soliciting on the job, and that I was going to write himup for it." Tunnel said the soliciting involved a footballpot. I credit Sanchez, and find issuance of this solicitationwarning was a further violation of Section 8(a)(1) and (3).3.Franko was a fixer for 6 years. On August 21 Tunnelcalled him into the office to say he was being reprimandedfor asking employees to sign union cards and for harassingthem. Franko denied any harassment and asked who hadso reported him. Tunnel refused to say. The reprimandnotice Franko was asked to sign, according to his uncon-tradicted testimony, said nothing about harassment; it saidonly "soliciting for the union." It was not produced at thehearing. I find the reprimand was a violation of Section8(a)(1) and (3).4.Among the reprimands given to E. Rodriguez was oneassertedly for "threatening people," and one for straightsolicitation of union signatures. The unlawful and coerciveintent in these appears especially clearly in the employee'sfurther testimony of other talks with supervisors. He testi-fied that when giving him the first warning, Birdsong, theplant manager of one of the mills, said he knew Rodriguezwas "for the Union," but would not stand for any threats.When Rodriguez asked who was it that had reportedthreats by him, the manager refused to say, and then, stillaccording to Rodriguez' testimony: "Thompson put theunion down and said they were just troublemakers, that hewas going to do everything in his power to keep them out."Birdsong talked to Rodriguez in his office for 1-1/2 hoursthat day on this one subject; the employee denied threaten-ing anyone. Birdsong did not appear at the hearing. Tunnelissued the other solicitation reprimand. Rodriguez testifiedabout another talk he had with Tunnel. On September 12Tunnel asked him: "What can the union give you that wecan't?" He also asked had he talked with his wife about thematter, and then added, "Talk to her, and if you changeyour mind about the union or something of that nature,come to me, and I'll take care of it." Rodriguez, during theconversation, mentioned the fact that he was interested inbetter conditions of employment, including better insur- 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDance, and Tunnel said to him "there was going to be betterinsuranceand retirement....Thingsaregoing tochange." On one day in October Tunnel was distributingantiunion literature in the plant and gave a leaflet to Ro-driguez, who quoted the supervisor as follows: ". . . thathe knew I was making a mistake, . . .Iwas making amistake by going union. And he said, `Do me a favor' .. .`Go talk to Russell Lester [the vice president], talk thingsover, and he can probably change your mind.' " Rodriguezrefused the invitation. As already stated, Tunnel admitteddistributing literature in the plant; he also admitted tellingRodriguez he should talk to his wife and he should "thinkreal seriously . . . that everything would increase . . . thatthere'd be increases given."By his promises of increasedbenefits,.by his implied threat to Rodriguez-that heshould "think seriously" and talk it over with the vice pres-ident-and by his interrogation of the man, Tunnel repeat-edly violatedSection 8(a)(1) and by the tworeprimandsissued to E. Rodriguez for union solicitation,again the Re-spondent violated Section 8(a)(1) and (3) of the Act.5.Rachel Mendez worked 9 years and never once re-ceived a written reprimand. She was overtly very active forthe Union throughout the campaign. She testified that onAugust 6 she went to a union meeting; on August 7 Tunnelgave her a written warning for soliciting in favor of theUnion; on August 8 she told Davis, the personnel director,of Tunnel's action, and Davis said to her, "Well, you wereat that union meeting, and you're very close friends withsomeone very much involved in the Union." ". .. He wasvery disappointed that I even considered going to theunion meeting, that he was very much againstthe unionand that he hoped that I would feel the same way." WhenMendez repeated she would persist in her union activities,Davis said "that I better think about it because if he foundout later that I had lied to him, he was going to comeback-he was going to do something about it, becauseeventually he was going to get everybody."Mendez also recalled a meeting with Davis in his officeearly in May, following another union meeting. As she tes-tified,Davis said "he was calling in a few trusted employ-ees, and he wanted to show me that the Union had hadstrikes, and that they were violent." According to Mendez,Davis also told her that day "it doesn't take too much timeto set up a building somewhere else, and it-How muchwould it cost to move all of the equipment, that they couldset up, you know, shop anywhere else."Davis denied saying he would eventually discharge any-one for union activity, or ever discussing the Union withMendez in May. He did recall that sometime in Septembershe came to him to suggest rotating certain spare hands,and that as they talked she told him she had filed chargesagainst him-apparently unfair labor practice charges. Da-vis quoted himself as saying: "I can't make any promisesI can make suggestions, if you think rotating the sparehands is a good idea . . . You see how much we can ac-complish by working together? If you think you can getmore done by talking for yourself or by having someonetalk for you." Davis also denied any threats about closingor moving the plant.Where Davis contradicted Mendez, I credited the em-ployee. I find the solicitation reprimand issued to Mendezby Tunnelwas a violation of Section 8(a)(1) and(3). I alsofind that in May Davis threatened that the Respondentwould move the plant elsewhere if the employees wished tobe represented by the Union, that in August he threatenedto discharge employees who favored the Union, and that inSeptember he told her the desires of the employees wouldbe better achieved by direct dealing with the Respondentthan through the Umon, in each instance violating Section8(a)(1).E. Discharges1.CasarezCasarez was discharged on December 8, 1975, and thestory about her release best illustrates the Respondent'sdefense based on asserted automatic application of the ruleof "four reprimands and out." There clearly was nothingautomatic about it at all; rather, the testimony of threemanagement agents in this one instance-Thompson, thepersonnel director, Tunnel, a high supervisor, and Duncan,her immediate supervisor-proves there was no predictablerule and that management did as it pleased in any givencase, considering evaluations that are nowhere objectivelystated on the record. The employee remembered havingbeen criticized, and "warned," five times: (1) in December1974 for absenteeism; (2) in July 1975 for refusing a certainassignment;(3) in September for union solicitation; (4)again in September for reading a letter 5 minutes beforequitting time while at her work station; and (5) early inDecember for absenteeism (she had been absent 1 day theprevious Friday), when she was discharged. She said thatfor the fourth reprimand-for reading at work-she wasgiven a 3-day layoff, and that when she returned she wastold she could have theJob but without backpay, and thatthe reprimand was being removed from her file. If therewere a rule, as the handbook says, she should have beendismissed with finality that day.This is one of theinstancesthat caused Thompson, thepersonnel director, to explain how a committee higher upinmanagement evaluates the offense which leads to a rep-rimand and to decide,in specific instances,what weight togive to it But if there must be separate appraisal by man-agement when a fourth reprimand is issued, it means thereis no rule. Thompson said that in this case, after ponderingwhether this fourth offense merited a 3-day layoff or dis-charge, the Company decided the offense did not merit"the full weight of the rule."Tunnel's version of the committee action is that "it wasthrown out and disregarded ... I, and the Personnel De-partment, and the Mill Manager, Mr. Birdsong, decidedthat it wasn't a big enough offense to warrant that kind ofwarning." Duncan, the immediate supervisor, who saw herreading that day, testified: "Q. Was this warning countedtowards her record? A. No, sir."We come to the question of why was she discharged inDecember? The Respondent says a reprimand for a day'sabsence in itself is not reason for discharge-it is the "rule"of "four reprimands and out" that did this to Casarez. Butthe testimony of a couple of witnesses gives the lie to thisassertion,for according to management she had four repri-mands by September. There is no avoiding the conclusion, MISSION VALLEY MILLS449on this total record, that this lady was not discharged be-cause of any rule. She was a known umoneer, she was crit-icized by the Company for union solicitation, and the rec-ord is full of evidence of repeated violations of Section8(a)(1), and I therefore conclude Casarez was dischargedbecause of her prounion attitude. Were I to appraise herdischarge in terms of the handbook rule, it would still be afact she only had three reprimands against her in Decem-ber, because the solicitation warning, illegal in itself, can-not be counted, and because the supervisors themselvesremoved the September one from her file. I find that bydischargingCasarez the Respondent violated Section8(a)(3) of the Act.2. Ben GomezBen Gomez was one of the earliest and most active sup-porters of the union movement; Birdsong saw him hand-billing outside the plant. Gomez could remember only onereprimand before these events during the 8 years heworked for the Company. On May 19 he started wearing aunion button; the next day he was given what the Respon-dent at the hearing called his first of four warnings-leav-ing his work station too soon. Eight days later he receiveda second, for low production. Within a week, on June 3,Birdsongcalled him into his office and gave him a third,according to the uncontradicted testimony of Gomez, for"threatening people, inside mail [Mill], getting them to signthose union cards." He denied threatening anyone butBirdsong ignored his protest. He was required to wear ear-plugs at work. Although having trouble with an ear infec-tion he wore them all morning on August 1; he did nothave them on after lunch and within 5 nunutes Tunnelcalled him in for a reprimand, and he was then and theredischarged.Considering the widespread coercive campaign againstthe union activity then being carried on by a number ofmanagementagents, Birdsong's facile joinder of the word"threaten" with the phrase "union solicitation" cannotserve to remove the June reprimand from the area of8(a)(1) violations. Gomez denied threatening anyone, and Ibelieve him; Birdsong did not testify and he did nothing atthe time of the event to prove otherwise. Assuming theearplug incident reprimand was issued on the merits, it wasonly the third valid reprimand under the rule. Tunnel ex-plicitly admitted that offense alone was not cause for dis-charge.Moreover, there is evidence of any number of otheremployees not using earplugs at times and not being for-mally written up, or only being told, by what the Companycalled "verbal counselings," to put them on. I find that BenGomez was discharged because of his union activity andthat the Respondent thereby violated Section 8(a)(3) of theAct.3.McKee and BradyMcKee worked over 12 years as an electrician repair-man, always in his shop downstairs on call into any depart-ment asneeded. He was on the night shift on July 22,having coffee in his shop at 6:30 a.m., waiting for the nextcall.He fell asleep. Next door to him was the boilerroom,where Brady, the boilerman, was on duty. Brady had beenwith the Company over 30 years, his last stint continuousfor 15 years. He fell asleep too that morning. Nance, theshift superintendent, happened to pass by and saw them.He looked at them, apparently unworried, and then, as hetestified, it was necessary to have a secondman witness thedereliction from duty, he went to call Cantu, a shift super-visor.When they returned Brady was up and about, butMcKee was still asleep, and they awakened him. Cantutold hun he should not sleep-"You don't make a habit ofit,do you?" McKee said no. At 5 minutes before 8 o'clock(quittingtime) both men were called to the office of Pape,the plant engineer, given a writeup reprimand, and toldthey were being suspended for 3 days.Itwill be recalled the handbook rule says "sleeping onthe job"is oneof the minoroffenseswhich call for a repri-mand, the third such warning bringing a 3-day layoff, andthe fourth discharge. Pape ignored the handbook then andthere with respect to Brady, for the man said, and the Re-spondent does not suggest otherwise, that in all his yearswith the Company he had never once beengiven a writtenwarning or reprimand of any kind. This, to say nothing ofthe fact that he said, and again more than one supervisoragreed with him, that he had fallen asleep on other occa-sionswith no more than a prodding from supervisors. As toMcKee, he testified that while he had been spoken toabout falling asleep in his truckon an earlieroccasion, hehad never once been told that a warning or reprimand hadbeen placed in his file according to the handbook. What ismore important is that even according to the claims of theRespondent, but not proven by any records, McKee hadbeen given two warnings, this was his third, and not hisfourth.At 11:30 a.m. that same morning Pape called the men athome to tell them they were temporarily discharged. Ac-cording to McKee's testimony, Pape said "There had beena meeting and . . . I was temporarily laid off until theycould consult with their home office and find out what todo about my situation." Pape's story is that afterissuingthe reprimand, he received a call that morning from PlantManager Hayes, who said he had receiveda "written re-port" from Nance as to what had happened, and calledPape to his office where the two of them discussed thematter. Pape continued that therewas a committee meet-ing on the subject the next day. Two days after thesleepingincident Pape called McKee again and said "You're auto-matically dismissed."When McKee complained of being"railroaded out," Pape answered, "My handsare tied .. .talk to Mr. Lester and Mr. Thompson . . . Lester is the onethat's doing it." In his testimony Lester said the matter wasdecided in committee with himself, Jim Hayes, the plantmanager,Pape, the superintendent, Thompson, director oflabor relations, and Derek Davis, plant personnel director.Thismeansthat because of twomen asleep on a singleoccasion-a minor lapse specifically provided for in thepublished rules of conduct-one meeting after another washeld by higher echelons of management.The apt biblical word is magilla. In the effort to justifytheirdisregardoftheplainhandbook rule, theRespondent's witnessesspoke of the importance of keepingan eye on the boiler and because of the danger of possible 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplosion. If the fact of it being the boiler room was whatcounted, it was a simple fact right along and hardly neededall the further investigation and talk that followed. Butwhatever they may have thought about the boiler hadnothing to do with McKee. He was just waiting for the nextservicecall,and his being asleep fitted exactly into theplain language of the handbook rule. The truth of the mat-ter, therefore, is that the men were not discharged forsleeping. I do not credit the asserted affirmative explana-tion. But there had to be a reason for such extraordinaryactionagainstthese men.Both men were active in the Union and went to manymeetings.About a month before the discharge Knox, thepresident of the Company, who had known Brady for 35years, appeared at the driveway near the boiler room earlyin the morning and at a change of shift talked to him. "[H]etoldme that he thought that-was a union activity goingon, and he thought he and I could `nip it in the bud' . . . Ithought it was a pretty good idea, and I told him so ... .Everybody went to work but Knox kept after Brady. "[H]easked me what I thought was so good about it, and I toldhim that, well, I thought we needed some representationbecause I had already been over talking to these people.... He told me his door was always opened, and some-where in it, I mentioned about truth . . .."By June 25 McKee had been wearing a union button for10 days. Knox called him into the office, where McKeehad never been before, for a chat. From McKee's testimo-ny: "[Knox] said he would like to talk to me and to get toknow me a little better. . . . He knew my mother and dad-dy . . . the future of Mission Valley Mills looked better atthat time than it had ever looked before; the future foremployees looked better ...." Knox kept McKee in hisoffice almost 2 hours and then said he would like him totalk to Lester "a good man ... to get to know him." Asdirected,McKee was in Lester's office 3 days later. Againfrom his testimony: "For about the first two hours, he didmost of the talking, and I tried to do most of the listening.... He asked me what I felt about the union, why I wasinterested in them. I told him I wanted a union so we couldhave rules to fit everyone and negotiating power. He toldme that the union was trying to `sell me a bill of goods' thatthey didn't have. . . . He asked me if the Union hadpromised me anything. I told him no. He asked me if theypromised to make me a shop stewardess [sic]. I told himno." "Q. Do you remember who brought up the subject ofthe union first? A. Yes sir. Mr. Lester-he made the state-ment he noticed I was wearing a union button." "He saidwe didn't need a union to settle that, and if there was anyproblems, his door was always open, that I could come totalk to him, and he would set down and talk to me and tryto straighten out any problems I might have . . . . When Itold him the way I felt, he said he wished I didn't feel thatway. He wished I was on his side and the mill side." Mc-Kee had never been in Lester's office before either, but thepresident kept him there 3 hours that day.Knox did not testify. Lester said he held 175 to 200meetingswith employees over a 6-month period before theelection.He denied telling McKee he saw the union but-ton, or asking why he wanted a union. He was not a reli-able witness. He had difficulty admitting his purpose wasto swing the votes against the Union. "Q. Were you at-tempting to persuade these employees at the time you wereconducting these meetings not to vote for the Union? A. Iwanted to present to them facts and my personal experi-ence with unions, so that they could make their own deci-sion." He admitted relating to McKee his experiences withunions, how the Respondent treated its employees, andthat he knew the man favored the Union. When the vicepresident of manufacturing, in charge of 1,400 employees,spends 3 hours closeted in his office trying to dissuade oneof the leading advocates of the Union, he is doing morethan trying to get better acquainted.He is interrogatinghim and promising improved conditions, exactly as McKeetestified. I credit the employee against him and find that byquestioning McKee about his union attitude and by invit-ing him to deal directly with management to achieve hiseconomic desires, Lester violated Section 8(a)(1). I alsofind that by questioning Brady about his reasons for assist-ing the union campaign and by inviting him to bring hisgrievances individually to the Company instead of adher-ing to the Union campaign, Knox violated Section 8(a)(1).Neither Brady nor McKee changed his attitude, ormoved to help the Company nip the union movement inthe bud. The conclusion is inescapable and I find that bothmen were discharged in total disregard of the rule condi-tions of employment in order to put an end to their assis-tance to the Union, in each case a violation of Section8(a)(3).4. Leandro AguirreIn this one case the four written warnings, said to haveprovoked the discharge, were placed in evidence, and noneconcerns union activities or union solicitation incidents.And, as is to be expected, the employee disputed the cor-rectness of almost every one of the past criticisms. To hearhim tell it now, he did not deserve the reprimands at all.He, too, was an open advocate of the Union, went to meet-ings, and succeeded in obtaining signatures to a number ofunion cards, and the Respondent does not really disputeknowledge of his attitude. But, to revert to the beginning ofthisDecision, an employer still has a right to enforce prop-er rules of conduct, union activities or no union activitiesby its employees. Aguirre was discharged upon his fourthwritten reprimand, and the General Counsel takes three ofthem, including the last, and alleges they were given be-cause the employee "joined or assisted the Union." Thismeans each of the three incidents should be examined-inthe light of the total evidence relating to it-to answer thequestion of whether the General Counsel has proved, byconvincing, affirmative evidence, that that one reprimandwas given not for the reasons stated at the time, but tosatisfy a hidden, illegal motive. It is as though each of theincidents was presented as a separate violation of Section8(a)(3)-unlawful discrimination in employment. On thistotal record, I cannot make such a positive finding withrespect to any one of them, and must therefore dismiss thecomplaints with respect to the discharge of this man. Thisdoes not mean I accept at face value and literally the ver-sions of the several incidents as related by the supervisorswho issued the reprimands. What it means is that the Gen- MISSION VALLEY MILLS451eral Counsel has not proved, by a preponderance of thesubstantial evidence on the record as a whole, that unfairlabor practices were committed via issuance of the repri-mands.The first was issued on June 16, 1975, for arriving late atwork. A light flashes in the department at 8 a.m. and theemployees are supposed to be at their stations then. Thestory is that on arrival Aguirre stopped in front of the en-trance to talk to Joan Suarez, a union organizer who wasdistributing literature.He said he did stop to talk to her,but according to him the light had not yet flashed when heentered the building. Richard Kawazoe, head of the de-partment, swore at the hearing the light had flashed andthat Aguirre was therefore late. Had the light gone on? If Iweigh one story against the other, I can only conclude theaffirmative burden of proving in favor of the complaint hasnot been carried. And the fact it was a union organizer hetalked to outside does not of itself make a liar of Kawazoe,unlessthere be a presumption that because the Respondentwas opposed to the Union, and in the past committed cer-tain unfair labor practices, anything its agents says must bediscredited.The second reprimand was issued on June 28, for unex-cused absences, and its propriety is not questioned.On August 27 Aguirre received a written warning forhaving too many accidents with his machine. Kawazoe, thesupervisor, testified the man had had six accidents in 1year because of mistakes in handling the machine and fordisregarding safety rules, several times even hurting him-self and losing time from work. Aguirre admitted at thehearing he had had "five or six" accidents. There is simplyno evidence associated with this reprimand tending to indi-cate it was given for any other reason.The fourth, and last reprimand, is dated September 4,and this is when Aguirre was discharged. He was due backatwork from lunch at 12:20 but his machine was stillstopped at 12:32. Aguirre admitted that when he returnedfrom lunch he just chatted with others in the smoking room"up still 12:30," and added that when Moleno, his supervi-sor, said his machine was stopped he just came back with"I was taking it easy." There is no point in repeating themany other evidentiary details of how he then got into anargument with Moleno, calling the criticisms of his perfor-mance "a whole bunch of stuff," and accusing manage-ment of disliking him because of his union activity only tohave Moleno deny it. At the hearing he admitted he waslate for work and again there is nothing pointing to anyother reason for the reprimands or the discharge.I shall recommend dismissal of the complaint with re-spect to Aguirre.5. Jessie McKeeJessieMcKee, once a spinner employed at the Iselinplant, is the wife of Joe McKee, the electrical maintenanceman who was illegally discharged on July 22. She was laidoff in an economic reduction in force in January of 1975.The complaintallegesthat "on or about October 9" theCompany refused to recall her to work because of herunion activity. As always the principal question is whether,in the light of all the evidence that was brought out con-cerning her, it can be said affirmatively that the reason whyshe never came back was a direct intent by the Respondentto hurt her, and for the alleged improper motive. There isalso presented a critical credibility question between herand Davis, of the personnel department. He testified thatwhen people were being recalled in May, according to se-niority, he called her and offered her work in the mainplant, also in New Braunfels, but about a mile distant fromthe Iselin plant, where her husband worked and where shehad worked, but that she refused the offer. With this, ac-cording to Davis, her name was removed from the recall orseniority list.Mrs.McKee denied ever receiving such acall.According to her, an office secretary called her "thefirstweek in June" and offered her a_Job in another mill oftheRespondent in Mexia, a town 135 miles away fromNew Braunfels.Considering all relevant factors, I cannot accept thelady's testimony that in the beginning of June she was of-fered, by an unnamed office girl, a job 135 miles away.There is no evidence, nor indeed claim, that at that timeany one in the Company knew of her attendance at unionmeetings. She had long been away from the plant. The realcontention here is that the Company well knew of herhusband's activity and, one mustassume-astheUnionargues in its brief-that it hit back at her to curb her hus-band by offering her an impossible alternative. But JoeMcKee said he first joined the union committee on June13, and first started wearing a union button June 14. If hiswife is to be believed, the Mexia suggestion came beforethat.Why should any one in the front office come up withsuch an idea absent any knowledge of union activity in theMcKee farruly? We come to her denial of Davis' testimonythat in May he offered her work in the main mill. It is clearthe Company was recalling people all over the lot-in thehundreds.Mrs. McKee certainly knew this. She said shemade no effort to communicate with the Company be-tween the January layoff and some time in October. If shereally believed she was still entitled to recall rights, and ifshe knew-as she must have known-that others junior toherself were being recalled, why did she wait so long to doanything about it? There are other facts that merit someconsideration.Her husband workedat Iselinand it wassurelymore convenient for her to work there. She couldwell have refused the recall for that reason. Also, she wasreceiving unemployment benefits, in fact right on throughto the end of the year. All things considered I credit Davison this point also and find she was regularly recalled ac-cording to seniority but cut herself off by refusing to re-turn.Finally,Mrs. McKee said she called to talk to Davis onthe phone 10 or 15 times in October but never succeeded ingetting him. He remembered these calls and admitted nottalking to her. By this time the husband had been dis-charged-for union activity, as it now develops-and acharge had been filed against the Company on his behalfon August 21. Moreover, two later charges had also beenfiled on September 2 and 24, naming several other individ-uals as having been unlawfully dismissed. If the personnelman thought it best after this not to talk to the wife of aunion ringleader who was bringing suit against the Com-pany, the attitude is understandable. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDI shall recommend dismissal of the complaint with re-spect to Jessie McKee.6. Juan OrtizAs alleged in the complaint, and as contended by theGeneral Counsel at the hearing, the unfair labor practicecommitted by the Respondent with respect to this man wasits actionin refusingto give him a job after he had volun-tarily quit and later offered to return to work. He left theCompany on about May 28, followingissuanceof a thirdfiled reprimand, which resulted from the fact he changedshift assignmentwith another man without advance per-mission by, or notice to, his superiors. This particular repri-mand is also one of those specified in the bill of particularsas having been illegally motivated altogether. It is quite aquestion whether this reprimand was really issued withmalice.What isclear isthat Ortiz told the Company hewanted to quit, regularly signed a resignation form, andwalked out of the place. He got into quite a hassle with hissupervisors that day, spoke offensively, and misbehaved.Maybe this is why the General Counsel's brief argues adifferent theory; now it claims he was constructively dis-charged. If his decision to resign was not a voluntary act,but an initial separation forced upon him by Companymisconduct, the question whether his application for reem-ployment deserved to be looked upon favorably or not ismooted. The idea that Ortiz was provoked intoresigning isnovel now to the case, and there is much to indicate thecontrary.Having arranged, as he said, with an employee namedWilson to change shifts, he worked Wilson's second shiftthat day, starting at 4 p.m. Duncan, the supervisor, askedwhat was he doing there, and had he cleared it with Tun-nel?When Ortiz explained he had been unable to reachTunnel in advance, and after Duncan said such indepen-dent trading of shifts was not permitted, Ortiz asked was hebeingfaulted because of his union button, and Duncananswered "no." ItseemsOrtiz did work the 8 hours from 4p.m. to midnight. He said that at that point he asked athird shift man, DeLa Garza, to switch shifts with him fora few months.It seemsthiswas agreed, but exactly whathappened then, and who worked on which shift, is a littleunclear.Whether it was that night or the next day, Ortizfound himself in conversation with Tunnel, who refused toagree to any permanent change of shifts because companypolicy required consideration of seniority rights, and crit-icized Ortiz for having changed shifts the day before with-out permission. Here Ortiz started a quarrel with Tunnel,called him a "puppet," and again asked "was all this be-causeof the union button?" Again the answer was "no."It isclear that the next day Tunnel had him in the officeand gave him a written reprimand. When Ortiz protestedthe supervisor said he could talk to Thompson if the em-ployee wished. Ortiz drove to Thompson's office. Then Or-tiz told Thompson "Why all this damn crap? . . . As soonas I put this button on, all of you jumped at me for any-thing, just harrassing me all the time . . . he [Thompson]said, `That damn button doesn't mean a thing to me. You'-re nothing special just because of that button."' This wasthe third time in 2 days that the employee, resentful ofwhat must have seemed perfectly proper criticism, tried toinject theunion elementin the conversation and therebyset up a fictitious story of antiunionism.There is some conflict in testimony as to what happenedafter that, and, given Ortiz' demeanor at the hearing, andsome inherently unpersuasive parts of his testimony, I aminclined to discredit him when themanagement witnessesgive a different version of events. The basic factual disputewhich underlies the issue with respect tothisman iswhether it is true, as he and the General Counsel contend,that there was not a practice, or requirement that employ-ees clear inadvance with the supervisors before changingshifts among themselves. Ortiz started by saying he did tryto get Tunnel on the phone for permission before arrangingwithWilson to swapassignments.His answer to the ques-tion-why did he do that if, as now claimed, everybody didas he pleased and the Company did not careat all-is initself very revealing. "BecauseIwas wearing a union but-ton, and they were after my ass, sir." This is bootstrapreasoning and the witness prejudged the case from thestart. It was not a convincing answer; he knew he had toclear in advance and he knew he merited a reprimand, andall his bitter quarreling with one supervisor after anotherlater was only expressions of resentment for being unableto change hours here so he could enjoy the day job be hadjust found elsewhere. His unlikely testimony, as best it canbe understood, continues on another thing he did. Ortizsaid that Thompson told him that day "We're not going tolay you off" because the other man involved, whomThompson called Juan Garza, was not being disciplinedeither.Nevertheless, after talking to Tunnel again thatsame day, Ortiz left. His explanation of the departure de-fiesunderstanding. "I drove around for about 15 minutes.Iwas on my layoff. . . . The three-day layoff which wasautomatic on my third warning. . . I had an option ... .He said that I could take the punishment or return to work,whatever I wanted." I cannot credit thiswitness.After driving around for a while Ortiz returned toThompson and said he wanted to quit. Thompson sent himinto the personnel department to sign theusual resignationform used by the Company. Ortiz signed it and left. Hetestified that after telling Thompson he was quitting, andafterThompson had arranged for him to go into Davis'office, he, Ortiz, said "Wait a minute, I changed my mind,"and that the other man said "This is not a game. As far asI'm concerned, you have quit." Ortiz went into the nextroom and signed the papers, where he talked with Davisbefore leaving. He returned 2 days later for his separationchecks and again talked to Davis. His testimony about thefinal two talks with Davis is a rambling, argumentive, andsuggestive recital of disagreement between him and Davisabout the value of unionism. Somewhere in hisgeneral dia-tribe against Davis there appears the suggestion he offeredto return to work, or suggested that if the Company werereally as good a place as Davis portrayed, he, Ortiz, wasready to return. He even said that at one point Davis saidbe could not come back because "he was too active."Whatever else may be true about antiunion conduct byThompson and Davis proved elsewhere on this record,their story of Ortiz' departureisat leastunderstandableand coherent. And even though there was a certain amount MISSION VALLEYMILLS453of interrogation by Davis, after Ortiz' final decision to quitand his signing of the resignation, on these talks with Ortizabout wanting to come back to work I credit the two com-pany agents. Thompson said he had no recollection of theman saying he had changed his mind and no longer wantedto leave. If Ortiz had in truth decided not to quit, the lastthing he would have done, in his then frame of mind, waswalk into the next room, and sign the resignation form.Davis recalled that during the formal exit interview, Ortizsuddenly said "what if I told you I really didn't want toquit?", but that before he could reply the employee added,"No, no,Iwasjust kidding, forget it."I find that Ortiz left the Company of his own accord,that he did not offer to come back to the job and, ofcourse, that he was not denied the opportunity. The wholesituationcameabout because be had found other day timework. A man who leaves a reprimand conference and in-sistsupon taking a 3-day layoff after being told he is notrequired to do so, is more concerned with other employ-ment than this job. He thought it over for an hour, cameback, and resigned. Obviously, once again, the other jobwas his main interest. This doubletalk about wanting toremain while simultaneously and voluntarilysigning resig-nation papers, will not do and does not warrant furtherdiscussion here. He was not unjustly reprimanded and hewas not constructively discharged.And just as I do not believe his garbled version about hisseparation events, I do not accept his story of union talk hehad with Davis after he was through with the job. He saidDavis then asked why he had started the union campaign,what had the Union promised him, and how many cardshad he successfully solicited. He said Davis went on to saythe Company had given increases in pay, and showed himmany newspaper clippings about strikes at other plants.Ortiz added Davis then said he knew Ortiz was not theonly man and showed him a slip of names; the witnesscalled off six names he said he remembered seeing on thatpaper, five of which are employees named in this com-plaint as having been illegally discharged. I credit Davis'denial that he asked how many cards had Ortiz obtained,that he showed any list of names, or that he had any suchlist. Instead I believe the two shook hands when Ortiz left.7. Jose GomezPrecisely what the allegation of wrongdoing is as to thisman does not appear clearly from a study of all the plead-ings and of all the related testimony. His name first ap-pears in the November 1975 complaint as one of severalemployees who were unjustly given letters of reprimand"sinceMay 1, 1975." The specifications later then detailfour reprimands to him-exactly dated-as having beenunlawfully motivated, and therefore each constituting anunfair labor practice. These are dated as follows: May 5and 7, September 24, and October 4. At the start of thehearing, on January 26, the General Counsel amended thecomplaint to allege that Jose Gomez was illegally "sus-pended" on September 24, 1975.The reprimands, all written, were not produced at thehearing. Only Gomez and his supervisor, Smith, testifiedabout this part of the case, and from their composite storyit isnot possible to understand just what reprimands theman was given, when they were given, or for whatreasons.Indeed, there is no rapport between the complaintallega-tions and the employee's story. And neither the GeneralCounsel's nor the Union's brief makes any attempt to clan-fy what the theory or pertinent facts may be. The testimo-ny of Gomez may present a problem because of hisinaccu-racy in the English language, but there is no reason whythe attorneys on the prosecution side of the case could notmake clear what their contentions really are.In any event, Gomez started by saying clearly that hisfirst reprimand came in February 1975-"For notwearingsafety goggles while blowing off the machine." This meansthat by September he had four warnings, if the complaintspecifications are to be believed. Gomez alsotestified,again quite clearly, that he was given a 3-day disciplinarylayoff around the first week of October. Thismust relate tothe reprimand dated October 4-called illegal. But thecomplaint says nothing about that layoff or "suspension"as having been improper. If I judge by the nature of theevidence offered by the General Counsel, there is indica-tion that the "suspension" imposed on Gomez on Septem-ber 4 was only because that reprimand was the third asprovided for in the handbook rule. Thus he had Gomeztalk at length about whether the earlier reprimands-how-evermany there may have been-were regular, written,filed or not, and therefore improperly counted towards therequisite three. At thesametime, however, Gomez arguesextensively that the last reprimand-or was it that of Sep-tember 24 and not that of October 4?-was occasioned byfaults in the machine or in the nature of the cloth, and notany deficiency in his performance at all. But such evidencestands apart from the number of reprimands; it goes to theproprietary of any single reprimand. I am not sure whichtheory it is supposed to be. On top of all this, Gomez triedto show that the first reprimand at least-in February-was no more than a counseling, one that did not count."Was anything, to your knowledge, put in writing aboutthat? A. Not that I know of." Almost in the next breath hesaid he was asked to, but "refused to sign it." If he wasasked to sign anything, it had to be in writing.Ido not understand what this part of the whole case isall about, and therefore, because it is the General Counsel'sburden to prove the commission of an unfair labor practiceby affirmative, probative, and certainly understandable ev-idence, I find the proof insufficient for a finding that Go-mez was discriminatorily suspended. He spoke very defen-sively about the instance which provoked the suspension,whenever it was that it happened. In fact, he was a hostileand confused witness. Again and again he explained howthe machine worked poorly, how the Company knew this,and how things were beyond his control, yet impliedly ad-mitted the cloth did emerge in poor condition.In mixingthe events of the past he revealed an attitude that couldwell explain reprimands as perfectly proper. He said thatwhen Knox said he had been ordered "to chew me out" fortalking, "I told him if he made that rule for everybody, thatIwould follow it " He said the next day he did it again andagaina supervisor had to tell him to stop. Told it was hisresponsibility to report defective machinerytomanage- 454DECISIONSOF NATIONALLABOR RELATIONS BOARDment,he said he once answered his pay scale was too lowanyway.There is no significant testimony tying any of these rep-rimands with talk of union activity,whatever other coer-cive statements may have been made in other contexts oron other occasions.Ishall recommend dismissal of thecomplaint as to Gomez.F. Further Violations of Section 8(a)(1)In addition to the various violations of Section 8(a)(I)already found,those bearing a relationship to the dischargeissues litigated,a number of other acts of interference, re-straint,and coercion violativeof the Actwere proved onthe record.They are largely of the same kind as those al-ready found,and no real purpose would be served by set-ting out all the minute bits of evidence detailing each andevery one of them here.The fact other interrogations, forexample, or even threats,may have been voiced by othersupervisors also, would in no substantial sense call for adifferent or more stringent remedy. Several,perhaps themore glaring violations,are as follows:1.Refugio Franko, the fixer,testified he had a numberof conversations with Supervisor Duncan about the Union.He said that in May Duncan came to his machine to ask"Have you been to any union meetings? ...how's theunion coming along." In his office in mid-June,stillac-cording to Franko, Duncan asked him"Well, how is theunion doing now? . . . is it getting any better?" WhenFranko answered it looked as though the Union was"going to come in,"the supervisor said:"Well, I don'tthink that the union's any good for the company.If theycome in,you probably won't get any more raises. In fact,it'll probably be a long time before you get a raise."Frankoalso recalled Duncan telling him, in September,not to talkto one Garcia,another employee, and henceforth to adhereto a strict schedule for lunch instead of choosing his lunchperiod at will as he had in the past. Duncan also said, asFranko further testified:"And I don'twant you to be talk-ing to anybody about the union during your break sched-ule, or during working hours."Duncan denied asking Franko any questions about theUnion or about his interest in it.As to the matter of raiseshe also denied saying there would be no raises in the eventthe union came in. He said it was Franko who asked abouta rumored raise, and "I told him I hoped...if they got araise,Ihoped it would come through before the union elec-tion,because if it resulted-was during the union electionitwould be a negotiation on a contract."Duncan admittedtellingFranko to be more precise about time spent atlunch.As tothe Garcia incident,the supervisor's versionisGarcia complained he did not want to be bothered withunion talk and that the only thing he, Duncan,then toldFranko was not to annoy Garcia.I credit Franko here.For Duncan to tell him not to talkto anybody about the Union,anywhere in the plant, wasconsistent with the way all of management was implement-ing its discriminatory rule against union solicitation, andinterrogation of employees about their union activities wascontemporaneously being carriedon bythe highest offi-cials. I find that by questioning Franko about his unionactivities,by telling him future raises would be prejudicedby union activities,and by ordering him not to discuss theUnion anywhere on the premises, Supervisor Duncan vio-lated Section 8(a)(1) of the Act.2. In August 1975 Stella Aguirre worked under Supervi-sor Roy Timmerman,one of a group of eight employees.She said Timmerman called each of the eight into his officefor a private conference.He kept her alone there for about25 minutes-"[H]e wanted to talk about the union since Ihad mybutton on. . .he tried to convince me not to votefor the union. . . .He said the union would get us introuble,and that we would have a lot of trouble with theunion. . .he said that we won'thave much work if theunion would get in. . .we may be laid off because of thework. ..."She told Timmerman she "was sorry, but Iwanted to vote for the union,"and that the supervisor thensaid"that if the union gets in here,the plant might beclosed. . . . Theymight have to close the plant."Aguirrealso testified to a talk with Mr. Costillela,another supervi-sor, a week before the election."[H]e told me. ..if theunion would get in there we might not have much work,and we might be laid off, and the ones that were in theunion would be the first to be laid off."Costilleja did not testify.Timmerman said he called thewomen into his office to talk about low production. Hedenied telling Aguirre there would be less work if theUnion came, or that employees would be laid off, or thatthe plant would close.I credit the employee,and I find thatby Supervisor Costillela's statement that the prounion em-ployees would be discharged,and by Timmerman's state-ments to her that there would be less work,the employeesmight be laid off, and the plant closed if the Union pre-vailed,the Respondent violated Section 8(a)(1).3.V.Rodriguez was also very activein the Union.Trying fora transfer to the other plant,he spoke to Person-nelDirector Derek Davis several times.His testimony isthat in the first talk Davis found occasion to ask him "whatdid I think about the union?"In a second talk Davis againtalked of the Union,voiced his views, and used very badlanguage.According to the employee,he complained toDavis about how the Company was treating his brotherErnesto, and Davis answered:"Well, all I know is thateverybodywho is proumon will have to go at one time oranother,will have to go out of the plant."Davis' testimonyis that Rodriguez wanted to assure him he, Rodriguez, un-like his brother,was not a union activist.Davis deniedsaying that prounion employees would be released. Askeddid he discuss the Union with Rodriguez,Davis equivocat-ed "No, no, I had no direct conversation with him aboutthe union,other than we dust must my general sentimentsabout unionism." Considering both the demeanor of thewitnesses and the record as a whole,I credit Rodriguez andfind that Davis did interrogate him about his personalunion sentiments,and that he did say union adherentswould eventually lose theirjobs because of such activities,all in violation of Section 8(a)(1).4.Elvira Vargas has been an employee of the mill for 32years. She said her supervisor,Ed Albers, came to her ma-chine one day to ask what did she think about the Union.When she answered she had been at meetings,the supervi-sor told her"people might think that if the union would MISSION VALLEY MILLS455come in, it's going to be easier.. . But it was not going tobe any easier, probably was going to get harder, becausewe'd have to be on the go, we got to put up with eight fullhours, eight hours work . . . we don't mess around andsay, `Well we got to sit down.' " Albers' testimony is he"struck up a conversation with her about the union. Iasked her what she thought of it, and she gave me herviews," and that he did tell her "there was a possibility ofloss of jobs, strict rules . . in the event of a strike or-thatitwould be trouble, or could be a possibility. . . . And Isays, if it continues the company couldn't manufactureproduction and deliver the orders, and they'd lose money,lose customers . . . and it's a possibility, and it could-possibility they'd be closed ... .I find that Supervisor Albers interrogated Vargas abouther union activities, that he told her working conditionswould be more onerous if the Union prevailed, and that hetold her the plant might close if the employees chose to berepresented by the Union, and that by each such statementhe violated Section 8(a)(1) of the Act.5.David Machuca, formerly an employee, testified thatat an orientation lecture for new employees sometime inAugust 1975, Training Director Henry Garza, a concededsupervisor, spoke of unionism and of the Farah Companyclosing a plant "because of the union, and he told us that ifit came into Mission Valley, that they had 34 other plants,that if they closed our plant, you know, it wouldn't hurtthem, and the union just wanted our money." "[H]e told usthat he didn't care if we were for the union or not, but theywere going to try anything they could to avoid the unionfrom getting into the mill." Garza said he devotes 5 or 10minutes to the subject of unions in his talks to newly hiredemployees, and that at the August meeting he discussed theFarah Company's experiences as reported in the news me-dia-". . . some kind of a boycott . . . a lot of strikes therea lot of negotiations. . . . Basically things like that." Hedenied any threats to close the plant. Asked was he tryingthat day "to convince the new employees not to join theunion," he answered: "Just stating facts; they have theirown opinion they have to make themselves, we did not tryto influence them either way." I do not credit this man. Ifind that he made the new employees understand the Com-pany would close the plant if it had to in order to avoiddealingwith the Union and thereby violated Section8(a)(1).As stated, there may be other incidents of violations ofSection 8(a)(1) proved on this record by sufficient evi-dence. There is also evidence relating to other incidentsalleged to be violations, but the evidence is insufficient. Ineither event, it would unduly delay this decision to belaborsuch minor matters that have no substantive effect uponeventual disposition of the case.IV CASE 23-RC-4277The ObjectionsIn view of the unfair labor practices found above, manyoccurring after the filing of the petition and before the dateof the election, it is clear that there is merit in the Union'sobjections to the results of the election. I will recommend,therefore, that the results of the election be set aside andthat a second election be conducted when the RegionalDirector deems proper.The Union advances a further ground for setting asidethe election. It states in its objections, and reiterates in itsbrief, that the Respondent "dominated" an antiunion com-mittee of employees. Were such a specific finding warrant-ed on this total record, it too would be superfluous and inno sense affect the remedy called for. There was a group ofemployees who campaigned against the Union; it is truesupervisors joined in the antiunion campaign; indeed, itwas shown and has already been found that one or moredistributed literature prepared by antiunion minded em-ployees. But a technical finding of "domination" presup-poses the existence of a labor organization improperly as-sisted by management. It is by no means clear there couldbe such a finding on this record. Again, I think it pointlessto belabor what is really no more than a reparaphrasing ofimproper conduct by management representatives alreadyfound.V. THE REMEDYIthaving been found that the Respondent committeddiversified unfair labor practices, it must be ordered tocease and desist from such conduct in the future. The fouremployees illegally dischargedmust be reinstated andmade whole for any loss of earnings they may have suf-fered in consequence of unlawful discrimination againstthem, with backpay to bear interest at 6 percent per an-num. It must discontinue its discriminatory rule againstsolicitation aimed against the union activities of its em-ployees and remove reprimands issued pursuant to suchrule from the files of those employees to whom reprimandswere issued. In view of the extent of the unfair labor prac-tices committed, the Respondent must also be ordered tocease and desist from in any other manner violating thestatue.VI. THE EFFECT OF UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.By discharging Mary Casarez, Ben Gomez, Joe Mc-Kee, and Gaston Brady, and by issuing written reprimandwarnings pursuant to its illegal no-solicitation rule to MaryCasarez, Joe Sanchez, Refugio Franko, Ernesto Rodriguez,Rachel Mendez, and Ben Gomez, the Respondent has en-gaged in unfair labor practices within the meaning of Sec-tion 8(a)(3) of the Act.By the foregoing conduct, by maintaining and enforcinga discriminatory no-solicitation rule, by interrogating em-ployees concerning their union sentiments and their union 456DECISIONSOF NATIONALLABOR RELATIONS BOARDactivities, by promisingincreases in economicbenefits orwagesas inducement for employees to abandon union ac-tivities, by threatening to impose more onerous conditionsof employment, by threatening to layoff and discharge em-ployees because of their union activities, by threatening tomove the plant elsewhere and toclose it inretaliation forunionactivities, and by inviting employees to deal individ-ually and directly with management for the purpose of in-ducing them to abandon union activities, the Respondenthas engagedin unfair labor practices within the meaning ofSection 8(a)(1) of the Act.2.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue thefollowing recommended:ORDER2The Respondent, Mission Valley Mills, a subsidiary ofWest Point Pepperell, New Braunfels, Texas, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or in any other manner discriminatingagainst its employees because of their union activities.(b) Issuing written reprimand warnings to its employeesin effectuation of its unlawful discriminatory rule againstsoliciting.(c)Maintaining its unlawful discriminatory no-solicita-tion rule, interrogating employees concerning their unionsympathies and activities, promising increases in economicbenefits to induce employees to abandon the Union,threatening to impose more onerous conditions of employ-ment, threatening to move the plant to another location orto close it, threatening to layoff or discharge employeesbecause of their union activities, or inviting employees todeal with management individually to satisfy their griev-ancesin order to induce them to abandon concerted activi-ties.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-orga-nization, to form, join, or assist Southwest Regional JointBoard, Amalgamated Clothing Workers of America, AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing and to2 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesengage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or torefrain from any and all such activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer Mary Casarez, Ben Gomez, Joe McKee, andGaston Brady immediate and full reinstatement to theirformer positions or, if such positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges.(b)Make whole the foregoing employees for any loss ofpay or any benefits they may have suffered by reason ofthe Respondent's discrimination against them.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d)Remove from the personnel files of Mary Casarez,Joe Sanchez, Refugio Franko, Ernesto Rodriguez, RachelMendez, and Ben Gomez, the written reprimand warningsissued to them during 1975 in effectuation of Respondent'sillegal and discriminatory no-solicitation rule.(e)Post at its two mills in the town of New Braunfels,Texas, copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the RegionalDirector for Region 23, after being duly signed by its repre-sentatives, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 23, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS ALSO RECOMMENDED that the complaint be, and ithereby is, dismissed with respect to the allegations that Le-andro Aguirre, Jessie McKee, Juan Ortiz, and Jose Gomezsuffered illegal discrimination in employment.IT IS FURTHER ORDERED that the election held in Case 23-RC-4277 on October 23, 1975, be, and it hereby is, setaside, and that the case be remanded to the Regional Di-rector for Region 23 for the purpose of conducting a newelection at such time as he deems the circumstances permitthe free choice of a bargaining representative.3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "